833 F.2d 1022
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Bruce R. SNYDER, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 87-3341
United States Court of Appeals, Federal Circuit.
October 2, 1987.

Before PAULINE NEWMAN, Circuit Judge, BALDWIN, Senior Circuit Judge, and ARCHER, Circuit Judge.
PER CURIAM.

DECISION

1
The Merit Systems Protection Board (board), Docket No. DC08318610234, denied Bruce R. Snyder (petitioner) civil service retirement credit for a period of hospitalization.  We affirm.

OPINION

2
Petitioner has failed to meet his burden of proof to establish entitlement to additional service credit.  There is no law, regulation, or other authority under these facts whereby credit could be granted.  We are powerless to follow petitioner's suggestion that the regulation be altered to provide a remedy in his case.


3
The facts regarding petitioner's extensive illness and disability are not in dispute.  Petitioner entered the military service in 1943 and was discharged after approximately one year of service.  Thereafter, for over thirteen years he received treatment for tuberculosis in a Veterans Administration hospital.  While undergoing treatment, petitioner was rated as disabled by the Veterans Administration and his treatment was overseen by that agency.  In 1957 petitioner was reappointed to a civil service position.  A A connection with the Veterans Administration through petitioner's disability, however, does not create entitlement to service credit for the intervening period.